This is an action by the plaintiff, who was a passengers upon a mixed train, to recover damages for personal injury, sustained, as he alleges, by the negligence of the defendant in causing a sudden movement of the train.
The jury answered the issue as to negligence in favor of the defendant, and from the judgment rendered thereon the plaintiff appealed.
The instructions to the jury, excepted to by the plaintiff, as to the risks assumed by a passengers upon a mixed train, (766)  are in accordance with the principles laid down in Marable v. R. R., 142 N.C. 563, and in many other cases.
The question discussed in the brief as to the correctness of the charge upon the burden of proof as to negligence is not presented by any exception or assignment of error, and therefore cannot be considered.
The correct rule in regard thereto is stated in Barnes v. R. R.,168 N.C. 667.
No error. *Page 843